DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-3, 6-11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2014/0301924).
Regarding claim 1, Morgan discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: a first three-way-catalyst (18), a gasoline particulate filer (22) and a second three-way- catalyst (24); wherein the oxygen storage capacity (OSC) of the GPF is greater than the OSC of the TWC2 (para 0099 and 0040), wherein the OSC is determined in mg/l of the volume of the device (Fig. 3).

Regarding claims 3, 13, and 16, Morgan discloses that the second zone (TWC2) is partial length of the total length of the wall flow filter and the TWC1 (18) has a full length of the wall flow filter therefore, it is inherent that the TWC1 has platinum-group metal concentration at least greater than TWC2 (para 0057, 0090 and Fig. 3).
Regarding claim 6, Morgan discloses that the total amount of platinum-group metal of the TWC2 is from 0.1.g to 0.8 g (para 0057).
Regarding claim 7, Morgan discloses that the TWC1 (18) comprises palladium and/or rhodium, and/or wherein the TWC2 comprises palladium and/or rhodium (para 0005, 0058, and 0099).
Regarding claim 8, Morgan discloses that the percentage of rhodium of the total amount of platinum-group metal of the TWC2 is at least 10 wt.%, and/or wherein the TWC2 does not comprise platinum (para 0058).

Regarding claims 10 and 18, Morgan discloses that the wash coat load (WCL) of the TWC2 (second zone 24) is from 100 g/l to 300 g/l (para 0056-0057).
Regarding claim 11, Morgan discloses that the wash coat load (WCL) of the GPF (first zone 22) is from 0 g/l to 150 g/l (para 0057).
Regarding claim 14, Morgan discloses that the first zone (22) (GPF) is partial length of the total length of the wall flow filter and the TWC1 (18) has a full length of the wall flow filter which has a larger surface area than GPF  therefore, it is inherent that the TWC1 has an oxygen storage capacity greater than GPF  (para 0091 and Fig. 3).
Regarding claim 17, Morgan discloses that the total amount of platinum-group metal of the TWC1 is from 0.05g to 5g (para 0102-0103).
Regarding claim 19, Morgan discloses that the WCL of the GPF (first zone 22) is from 50 g/l-110 g/l (para 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2014/0301924).
Regarding claim 5, Morgan discloses in one embodiment that the first zone (GPF) contains no precious metal and the TWC1 contains precious metal; therefore, Morgan obviously if not inherently discloses that the GPF contain no or less precious metal than TWC1.
3.Claims 12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2014/0301924) in view of Wei et al. (US 2009/0193796).

Wei teaches that it is conventional to provide a TWC with the washcoat loading (para 0010) of the claimed invention and such configuration facilitates the treatment of the exhaust gas.
Thus, it would have been obvious in view of Wei to one having ordinary skill in the art to modify the TWC of Morgan with the washcoat loading of Wei in order to gain the above benefit.
Regarding claims 14 and 15, Morgan discloses the presence of oxygen storage in the TWC1 but is silent with respect to the amount of OSC in TWC1.
Wei teaches that it is conventional to provide up to 10-25% OSC by weight of the total washcoat (para 0029-0030) and such configuration facilitates the treatment of the exhaust gas.
Thus, it would have been obvious in view of Wei to one having ordinary skill in the art to modify the device of Morgan with the OSC amount as taught by Wei in order to gain the above advantage.
  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOM P DUONG/Primary Examiner, Art Unit 1774